The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is too long (more than 150 words), contains multiple paragraphs, and is written in claim terminology using legal terms such as “said”.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, “comprises” should apparently be --comprising--;
and line 12, the recitation of active method terminology, i.e., “the vehicle is set in a loading mode comprising applying a loading procedure” (emphasis added), wherein the procedure includes steps of “engaging”, “lifting”, “generating” and “monitoring” is not understood in the context of an apparatus claim. An apparatus is defined by what it is, not by what it does or how it operates. While functional recitations can be included in apparatus claims, they should be set forth in such a manner as to indicate that the apparatus is configured to or capable of (or similar language) performing the functions.
Independent claim 10 is rejected for the same reasons.
Claim 5, lines 3 and 4, the purpose of the parenthetical expressions “assistance mode” and “autonomous driving” is not understood. Limitations within parentheses are not accorded patentable weight.
Claims 6, 7 and 11, the recitations “said … sensor members” lack proper antecedent basis. Note “at least one sensor member” has previously been recited.
Also in claim 11, last line, the phrase “e.g. a CAN” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05(d).
Claim 12, lines 3 and 11, “comprises” should apparently be --comprising--;

Claims 13-15, the recitations “said … sensor member”, “said control system”, “said … sensor members” and “said sensor arrangement” lack antecedent basis.

Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Landoll describes an apparatus for loading a container onto a vehicle, wherein the longitudinal axes of the container and vehicle are skewed relative to one another and the misalignment therebetween is corrected during a loading procedure.

The following is a statement of reasons for the indication of allowable subject matter: the most relevant prior art is EP 3495202 (cited by applicant) which discloses a loading apparatus and method generally similar to that of applicant, wherein a deviation angle between a vehicle and a load carrying device (Fig. 2a) is compensated for during a loading procedure, but there is no specific disclosure that the procedure includes, nor would it be obvious to modify the loading procedure to include, the steps of: generating a first set of instructions for adjusting the vehicle while the load carrying device is lifted .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/09/21